Citation Nr: 1026553	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-30 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an effective date prior to May 29, 2003, for 
the award of the 70 percent evaluation for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date prior to May 29, 2003, for 
the award of a total disability evaluation based on individual 
unemployability (TDIU).

3.  Entitlement to an effective date prior to May 29, 2003, for 
the award of Dependent's Educational Assistance (DEA).



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to November 
1968.   

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2003 rating decision of the RO 
that awarded an increased 70 percent disabling rating for the 
service-connected PTSD effective on June 9, 2003.  The same 
decision also awarded TDIU and DEA effective on June 9, 2003.

During the pendency of the appeal, the RO awarded an earlier 
effective date (May 29, 2003).   See Rating Decision dated in 
August 2004.  The Veteran maintains that an even earlier 
effective date is warranted and as such, his claim remains in 
appellate status.  



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  In a June 1997 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating effective on 
February 26, 1997.  The Veteran was notified of this decision by 
a letter dated in June 1997, but did not appeal the initial 30 
percent rating assigned.    

3.  The RO received a claim for increase for the service-
connected PTSD on August 1, 2003.    

4.  It is factually ascertainable that the service-connected PTSD 
increased to 70 percent disabling as of August 1, 2002, one year 
prior to his filing the claim for increase.  

5.  The service-connected disabilities are shown to have 
precluded the Veteran from securing  and following a 
substantially gainful occupation as of August 1, 2002, when the 
PTSD is found to have been 70 percent disabling.

6.  Basic eligibility to DEA is established from August 1, 2002, 
the effective date of the grant of 70 percent for the service-
connected PTSD and the TDIU rating.



CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 1, 2002, for the 
assignment of a 70 percent disability evaluation for the service-
connected PTSD have been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.400 (2009).

2.  The criteria for an effective date of August 1, 2002, for the 
grant of a TDIU rating have been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 3.400, 
4.1, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2009).

3.  The criteria for an effective date of August 1, 2002, for a 
grant of DEA have been met.  38 U.S.C.A. §§ 3501, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

These claims on appeal arise from the Veteran's disagreement with 
the effective date assigned for various benefits in this case.  

As the claims have been substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

However, the Board would note that in an August 2003 letter, 
dated prior to the decision on appeal, VA complied with 
notification responsibilities in regards to the Veteran's claim 
for a higher rating.  

This letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
increased rating claim for PTSD and identified the Veteran's 
duties in obtaining information and evidence to substantiate his 
claim, i.e. evidence that his service-connected disability had 
increased in severity.  

An additional letter was sent in January 2004.  In October 2006, 
the Veteran was notified of the evidence necessary to support a 
claim for TDIU.  Notice pursuant to the Dingess decision was also 
included in this letter.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service VA and private 
medical records, reports of VA examination, and records from the 
Social Security Administration.  The Veteran has not identified 
any other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the claimant.  

Thus, any such defect is harmless and does not prohibit 
consideration of these matters on the merits.  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 




Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).  


Earlier Effective Date - 70 Percent Evaluation for PTSD

The Veteran seeks an effective date earlier than May 29, 2003, 
for the award of the 70 percent disabling rating for the service-
connected PTSD.  Specifically, he asserts that the grant should 
be effective as early as February 26, 1997, the effective date of 
the original award of service connection.   

Having carefully considered the claim in light of the applicable 
law and evidence of record, the Board finds that, while the 1997 
date is inconsistent with the regulations concerning effective 
dates for award of increased compensation, an effective date 
earlier than May 29, 2003, is warranted on the basis of the 
evidence of record.  

The governing law provides that the effective date of an award of 
increased compensation is the earliest date as of which it is 
factually ascertainable that an increase in disability occurred, 
if application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt of 
the claim for increase, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); 
Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. 
App. (1997); VAOPGCPREC 12-98.  

Any communication or action indicating an intent to apply for VA 
benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a). When the informal claim pertains to an increased 
evaluation for a service-connected disability, the request will 
be accepted as a claim.  38 C.F.R. § 3.155(c).  

Once service connection has been established, receipt of 
specified types of medical evidence, including VA examination 
reports, will be accepted as an informal claim for increased 
benefits.  38 C.F.R. § 3.157.  The date of outpatient or hospital 
examination or date of admission to a VA hospital will be 
accepted as the date of receipt of such a claim. 38 C.F.R. § 
3.157(b).  

Historically, in a June 1997 rating decision, the RO granted 
service connection for PTSD.  A 30 percent rating was assigned 
effective on February 26, 1997, the date the Veteran filed his 
informal claim for benefits.  The Veteran was notified of the 
decision  in June 1997 and apprised of his appellate rights at 
that time.  He did not timely appeal the initial 30 percent 
rating assigned and the decision became final.  38 C.F.R. 
§ 20.302(a).  

The Veteran has not alleged that there was clear and unmistakable 
error (CUE) in the 1997 rating decision.  In the absence of CUE, 
this decision may not be revised.  38 U.S.C.A. §§ 5109A, 7105; 38 
C.F.R. §§ 3.104, 3.105(a), 20.201, 20.302.  Accordingly, the 
claim for an earlier effective date for an increased rating for 
the service-connected PTSD must therefore be considered in 
relation to any subsequent claim for an increased rating.  

At this juncture, the Board would note that in an August 2004 
Decision Review Officer Decision, the RO sua sponte and with no 
claim for CUE or a finding of such, increased the evaluation for 
PTSD from 30 percent disabling to 50 percent disabling effective 
on February 26, 1997.  

The Veteran was notified of the decision in October 2004, the 
Veteran did not timely appeal this decision and it too has become 
final.  38 C.F.R. § 20.302(a).  

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
See 38 C.F.R. § 3.1(p).  

The law generally requires VA to give a sympathetic reading to 
the Veteran's filings by determining all potential claims raised 
by the evidence, applying all relevant laws and regulations.  See 
Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) 
(quoting Robertson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001)).  

Nevertheless, it is well settled that an intent to apply for 
benefits is an essential element of any claim, whether formal or 
informal and, further, the intent must be communicated in 
writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. 
Cir. 2006) (holding that the plain language of the regulations 
requires a claimant to have an intent to file a claim for VA 
benefits); Criswell v. Nicholson, 
20 Vet. App. 501 (2006); Rodriguez v. West, 189 F.3d 1351, 1353 
(Fed. Cir. 1999) (noting that even an informal claim for benefits 
must be in writing); Brannon v. West, 12 Vet. App. 32, 35 (1998); 
38 C.F.R. § 3.155 (a) (2009) (stating that an informal claim must 
identify the benefit sought); 38 C.F.R. § 3.1(p) (2009) (defining 
"claim" as "a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement, to a benefit").  

In the instant case, the Veteran filed his claim for increase on 
August 1, 2003.  The Veteran does not contend, nor does the 
record support a finding, that he filed either a formal or 
informal claim prior to August 1, 2003.  

While the September 2003 report of VA examination makes reference 
to a June 2002 hospital admission, it was at a private facility 
and these records have not been received by VA.  38 C.F.R.§ 
3.157(b).  

Moreover, even assuming they had, the Veteran did not file a 
formal claim for benefits within the year following his admission 
nor is there any evidence that such records showed the reasonable 
probability of entitlement to benefits.    38 C.F.R. 
§§  3.155(a), 3.157(b).  

The applicable VA regulations provide that a 70 percent rating is 
warranted where PTSD is productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130.

The VA outpatient treatment records, the September 2003 report of 
VA examination, and various private medical records show the 
Veteran was suffering from severe depression and PTSD, as well as 
experiencing suicidal ideation.  

The records from Stone Mountain Health Services reveal the 
Veteran had been treated since October 2002 and that the PTSD 
interfered with day to day functioning.  In May 2003, the Veteran 
was hospitalized for an increase in symptoms.  

The entries from Saint Charles Community Health dated in December 
2002 and February 2003 indicate the Veteran's PTSD was severe.  
An entry dated in March 2003 revealed the Veteran was more 
nervous over the last few weeks and all that the Veteran wanted 
to do was cry and scream.   

A review of these records in their totality suggests that the 
service-connected PTSD did increase in severity prior to May 29, 
2003.  The Board finds that there was no clear demarcation within 
the year prior to the Veteran filing his claim as to when it 
became factually ascertainable that the symptoms increased in 
severity; however, they as likely as not did.  

Thus, on this record, the Board shall extend the benefit of the 
doubt to the Veteran and award an effective date for the 
assignment of a 70 percent rating for the service-connected PTSD 
of August 1, 2002, the year prior to the Veteran filing his 
claim.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. §§ 3.102, 
3.400(o).


Earlier Effective Date - TDIU

The Veteran contends that he is entitled to an effective date 
prior to May 29, 2003, for the award of the TDIU rating.  In 
essence, he asserts that the grant of TDIU should be effective as 
early as February 26, 1997, the day the 70 percent rating for 
PTSD should have been in effect.     

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  See 38 C.F.R. § 
3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation or, 
with less disability, if certain criteria are met.  Id.  Where 
the schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).  

A TDIU is essentially an increased rating, and as such, the 
effective date of a TDIU is governed by 38 C.F.R. § 3.400.  
Except as otherwise provided in paragraph (o)(2), increases will 
be effective the date of receipt of claim or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(o).  

According to 38 C.F.R. § 3.400 (o)(2), the effective date of an 
award of increased compensation shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if application is received within one 
year from such date, otherwise it is the date of receipt of 
claim.  The effective date of reopened claims is the date of 
receipt of claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (r).

As delineated earlier in the instant decision, the Board has 
found that the 70 percent rating for the service-connected PTSD 
was warranted from August 1, 2002.  Thus, the Veteran has met the 
specific objective percentage requirements of 38 C.F.R. § 4.16(a) 
from August 1, 2002, when the Board determined the 70 percent 
rating for PTSD became effective.  

While the Veteran in essence has argued for a 1997 effective date 
for the award of TDIU, it was not until August 1, 2002, as 
determined in the instant decision, that the Veteran met the 
schedular criteria for the award of TDIU rating.  38 C.F.R. 
§ 4.16 (a), (b).  

In sum, in resolving all reasonable doubt in the Veteran's favor, 
the Board also assigns the effective date for the award of TDIU 
rating on August 1, 2002.  38 C.F.R. §§ 3.102, 3.400, 3.340, 
3.34l, 4.16(a).  


Earlier Effective Date - DEA

As noted, the Veteran asserts that the grant of the TDIU rating 
should be effective as early as February 26, 1997, the day the 70 
percent rating for PTSD should have been in effect.     

Dependents' Educational Assistance under Chapter 35, Title 38, 
United States Code may be paid to a child or surviving spouse of 
a veteran who meets certain basic eligibility requirements.  
Basic eligibility exists if the veteran: (1) was discharged from 
service under conditions other than dishonorable or died in 
service; and (2) has a permanent total service-connected 
disability; or (3) a permanent total service-connected disability 
was in existence at the date of the veteran's death; or (4) died 
as a result of a service-connected disability; or (if a service 
person) (5) is on active duty as a member of the Armed Forces and 
now is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in line 
of duty by a hostile force, or forcibly detained or interned in 
line of duty by a foreign Government or power.  38 U.S.C.A. §§ 
3500, 3501; 38 C.F.R. 3.807. 

As delineated earlier in the instant decision, the Board has 
found that the 70 percent rating for the service-connected PTSD 
and TDIU was warranted from August 1, 2002.  Thus, basic 
eligibility to DEA is also established from August 1, 2002, the 
effective date of the grant of 70 percent for the service-
connected PTSD and TDIU.

While the Veteran in essence has argued for a 1997 effective date 
for the award of DEA, it was not until August 1, 2002, as 
determined in the instant decision, that the Veteran met the 
schedular criteria for the award of a 70 percent rating for PTSD 
and the TDIU rating.  38 C.F.R. §§ 4.16 (a), (b), 4.130.  

In sum, the Board shall afford the Veteran all reasonable doubt 
and also grant an effective date for the award of DEA from August 
1, 2002.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 3.102, 3.400, 
3.340, 3.34l, 3.807, 4.16(a).  


ORDER

An effective date of August 1, 2002, for the award of the 70 
percent evaluation for the service-connected PTSD is granted, 
subject to the regulations governing payment of monetary awards.

An effective date of August 1, 2002, for the award of TDIU rating 
is granted, subject to the regulations governing payment of 
monetary awards.

An effective date of August 1, 2002, for the award of DEA is 
granted, subject to the regulations governing payment of monetary 
awards.

____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


